Order unanimously reversed on the law with costs and motion granted. Memorandum: The court erred in denying plaintiff’s motion for summary judgment. On her motion, plaintiff tendered evidentiary proof in admissible form establishing her cause of action as a matter of law. Defendants in response failed to raise a question of fact concerning their liability to plaintiff (see, Friends of Animals v Associated Fur Mfrs., 46 NY2d 1065). (Appeal from Order of Supreme Court, Steuben County, Purple, Jr., J. — Summary Judgment.) Present — Boomer, J. P., Pine, Lawton, Boehm and Davis, JJ.